IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


                   IN AND FOR NEW CASTLE COUNTY

GINGER E. MAGUIRE,                   )
          Appellant,                 )     C. A. No.:   N14A-03-012 VLM
                                     )
            v.                       )
                                     )
UNEMPLOYMENT INSURANCE               )
APPEAL BOARD,                        )
          Appellee


                                   OPINION

                          Submitted: October 24, 2014
                           Decided: January 29, 2015


   Upon Consideration of Appellant’s Appeal of the Decision of the Division of
                   Unemployment Insurance, AFFIRMED.




Ginger E. Maguire, Appellant, Newark, Delaware, pro se.

Lisa M. Morris, Deputy Attorney General, Wilmington, Delaware, for the Division
of Unemployment Insurance.




MEDINILLA, J.
                                   INTRODUCTION


       Appellant Ginger Maguire (“Appellant”) appeals the decision of the

Division of Unemployment Insurance (the “Division”) and the Unemployment

Insurance Appeal Board (the “Board”) which found that she was disqualified from

the receipt of unemployment benefits for a period of one year. For the reasons that

follow, the decision of the Board is AFFIRMED.


                       FACTUAL AND PROCEDURAL HISTORY

       Appellant began receiving unemployment benefits on November 25, 2012.

In January, 2013, Appellant began to attend school from 9:00 a.m. until 3:30 p.m.,

Monday through Friday.         During the nineteen weeks from January 19, 2013

through May 25, 2013, Appellant collected unemployment benefits.


       In order to collect unemployment benefits, the Division of Unemployment

Insurance (the “Division”) requires claimants to place a weekly telephone call into

“TeleBenefits,”1 and respond via touchtone to questions concerning the claimant’s

job search, employment status, and other relevant issues. One such question is

whether the recipient is enrolled in school. At no point during the nineteen-week




1
 “TeleBenefits” is a feature of the Delaware Unemployment Insurance Division's Information
Hotline that provides claimants with an expedited process for claiming their unemployment
checks.
                                             2
period from January 19, 2013 through May 25, 2013 did Appellant inform the

Division that she was attending school.


       On June 13, 2013, a Claims Deputy for the Division determined that

Appellant had collected unemployment benefits fraudulently during the nineteen

weeks from January 19, 2013 through May 25, 2013 because she was enrolled in

school during that time and had not so stated when asked if enrolled during her

weekly TeleBenefits calls. 2 The Claims Deputy determined that Appellant was

disqualified from receiving unemployment benefits for a period of one year

pursuant to 19 Del. C. § 3314(6). 3


       Appellant timely appealed the Claim Deputy's decision to an Appeals

Referee.    At a July 3, 2013 hearing, Appellant gave various reasons for not

reporting to the Division that she was attending school. Appellant testified that she

believed that her attending school did not matter to the Division.                   Appellant


2
  According to the findings of fact by the Division's Claims Deputy, Appellant did not inform the
Division that she was attending school for three reasons: (1) Appellant did not want her benefits
to end; (2) the Division was not helping her pay for school; and (3) Appellant had received
student loans to cover her tuition and, therefore, her income had not been affected by her
enrollment.
3
  Under 19 Del. C. § 3314(6):
        If the Department determines such individual has made a false statement or
        representation knowing it to be false or knowingly has failed to disclose a
        material fact to obtain benefits to which the individual was not lawfully entitled,
        and such disqualification shall be for a period of 1 year beginning with the date on
        which the first false statement, false representation or failure to disclose a material
        fact occurred. A disqualification issued pursuant to this subsection shall be
        considered a disqualification due to fraud.
                                                3
acknowledged receipt of the unemployment benefits guide, which instructed her to

disclose her attendance at school, but admitted that she did not read it. An agent

for the Division also testified at the hearing before the Appeals Referee. The agent

submitted Appellant’s weekly claim forms which showed that on nineteen separate

occasions, she responded in the negative when asked if she was attending school.

On July 5, 2013, the Appeals Referee affirmed the decision of the Claims Deputy,

finding that Appellant was “disqualified for fraud . . . for knowingly making a false

statement or representation in order to obtain unemployment benefits to which

[she] was not lawfully entitled.” 4


       Appellant timely appealed the Appeals Referee's decision, and a hearing

before the Unemployment Insurance Appeal Board (the "Board") was held on July

17, 2013. The Board affirmed the decision of the Appeals Referee. On August 16,

2013, Appellant filed a Notice of Appeal to this Court.


       By letter dated November 7, 2013, the Division requested that the Court

remand the case to the Board because the Board had “prematurely” ruled on the

issue of overpayment—said issue is not before this Court—“and had failed to

address the issue properly before it—disqualification.” 5 Accordingly, this Court



4
 19 Del. C. § 3314(6).
5
 Letter from Thomas H. Ellis, Deputy Attorney General, Department of Justice, to this Court,
dated November 7, 2013. Essentially, the issue of disqualification must be resolved before the
                                               4
remanded the case to the Board for further proceedings consistent with the

Division’s request.


       Upon remand, the Board considered the issue of disqualification and

ultimately affirmed the Appeals Referee’s decision that Appellant was disqualified

from benefits due to fraud.         The issues in the instant appeal are now fully

developed and the record is ripe for review.


                              STANDARD OF REVIEW


       Pursuant to 19 Del. C. § 3323(a), the findings of the Unemployment

Insurance Appeal Board as to the facts, if supported by evidence and in the absence

of fraud, shall be conclusive. This Court's function on appeal is to determine

whether or not there is substantial evidence to support the findings of the Board,

and, if so, to affirm its ruling. 6 The credibility of witnesses, the weight to be given

the testimony, and any reasonable inferences to be drawn there from, are for the

Board to determine.7 Substantial evidence means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. 8 If substantial



Division may begin recoupment proceedings. See Bradfield v. Unempl. Ins. Appeals Board,
2012 WL 3776670, *2 (Del. Aug. 31, 2012) (citing 19 Del. C. § 3325).
6
   Unemployment Ins. Appeal Bd. v. Div. of Unemployment Ins., 803 A.2d 931, 936 (Del. 2002)
(internal citation omitted).
7
   Owens v. Carman Ford, Inc., 53 A.3d 302 (Del. 2012) (Table) (citing Clements v. Diamond
State Port Corp., 831 A.2d 870, 878 (Del.2003)).
8
  Id.
                                              5
evidence exists to support the Board's findings of fact, the jurisdiction of the

reviewing court is confined to questions of law. 9


                                      DISCUSSION


       The question before this Court is whether there is substantial evidence to

support the Board’s conclusion that Appellant was disqualified from receiving

benefits for a period of one year on the basis of fraud. 10 Disqualification for fraud

must be proven by clear and convincing evidence, “which is more stringent than a

mere ‘more likely than not burden, yet less than ‘beyond a reasonable doubt’.” 11

This Court finds that the Board’s decision is supported by substantial evidence.


       A person can be disqualified from the receipt of unemployment benefits by

committing certain acts.12 Making a false statement or representation knowing it to

be false, or knowingly failing to disclose a material fact to obtain benefits to which

an individual is not lawfully entitled results in disqualification due to fraud for a

period of one year. 13       “[E]ven a mistake does not prevent the Division [of

Unemployment Insurance] from seeking a recoupment of benefits.” 14



9
  Id. (citing Unemployment Ins. Appeal Bd. v. Div. of Unemployment Ins., 803 A.2d 931, 936
(Del. 2002)).
10
   See Johnson v. TMSI, 2008 WL 3271162, at *2 (Del. Super. Ct. July 30, 2008).
11
   Id.
12
   See Layfield v. Division of Unemployment, 2015 WL 98646 (Del. Super. Ct. Jan 6, 2015).
13
   19 Del. C. § 3314(6).
14
   Layfield, 2015 WL 98646, at *2 (Del. Super. Ct. Jan 6, 2015).
                                              6
          The Division presented clear and convincing evidence to support the

Board’s finding that Appellant’s conduct fell within the definition of fraud

pursuant to 19 Del. C. § 3314(6), and therefore she was disqualified from receiving

benefits for one year. The evidence in the record shows that, on nineteen separate

instances, Appellant failed to report to the Division that she was enrolled in school

during the period she received unemployment benefits. At the hearing before the

Appeals Referee, Appellant testified that she believed she did not have to report

her enrollment in school to the Division because they were not providing her

assistance with school costs. The Court appreciates Appellant’s good-faith belief

that her enrollment in school was not material to the Division’s inquiry. However,

the record shows that not only did Appellant fail to report her enrollment in school,

but she expressly represented that she was, in fact, not enrolled. It appears from

the record that Appellant’s misrepresentation about her enrollment status was not a

mere omission, but deliberate and materially false.                       Even if one accepts

Appellant’s explanation, she was aware that she could lose her benefits if she

failed to report accurate information to the Division, even if mistakenly so. 15




15
     See Layfield, 2015 WL 98646, at *3 (Del. Super. Ct. Jan. 6, 2015).
                                                  7
                                 CONCLUSION


      Based on the record below, there is substantial evidence to support the

Board’s finding that Appellant is disqualified from the receipt of unemployment

benefits for a period of one year. The Board’s decision is free from legal error, and

accordingly, is AFFIRMED.


      IT IS SO ORDERED.


                                              /s/ Vivian L. Medinilla
                                              Judge Vivian L. Medinilla


cc:   Prothonotary




                                          8